Citation Nr: 0936490	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-23 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for chronic muscular strain superimposed on degenerative disc 
disease, lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to April 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 (sent in January 2004) 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in January 2005, a statement of the case was issued 
in May 2006, and a substantive appeal was received in July 
2006.

The Board observes that the rating decision mailed in January 
2004 granted service connection for post-traumatic 
degenerative arthritis of the left knee, with an assigned 10 
disability rating, effective September 6, 2002, and granted 
service connection for chronic muscular strain superimposed 
on degenerative disc disease, lumbar spine, with an assigned 
10 disability rating, effective January 31, 2003.  The 
Veteran's January 2005 notice of disagreement pertained to 
the ratings assigned to both disabilities.  In April 2006, 
the Veteran submitted a Statement in Support of the Claim (VA 
Form 21-4138) in which he stated that he was withdrawing his 
claim for a higher disability rating assigned to his service-
connected post-traumatic degenerative arthritis of the left 
knee.  Therefore, the Board finds that the Veteran's April 
2006 statement constituted a withdrawal of his claim 
pertaining to post-traumatic degenerative arthritis of the 
left knee.  38 U.S.C.A. § 7105(b), (d) (West 2002); 38 C.F.R. 
§ 20.204 (2008).

In April 2006, the Veteran testified at an informal RO 
hearing.

In July 2006, VA received the Veteran's request for a Board 
hearing; however, he later withdrew his request through a 
statement received by VA in December 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service- 
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52,744 (Sept. 
7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service connection was granted for chronic muscular strain 
superimposed on degenerative disc disease, lumbar spine, in 
November 2003, with an assigned 10 percent disability rating, 
effective January 31, 2003.

The Veteran contends that the evaluation assigned his 
service-connected chronic muscular strain superimposed on 
degenerative disc disease, lumbar spine, does not accurately 
reflect the severity of his disorder.  

The Veteran's representative, in his July 2009 statement, 
requests that the Veteran be afforded another examination 
because the last VA examination of the low back was in 
October 2003, almost six years ago.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old).  The Board finds that an 
examination is necessary.

The examiner who conducted the October 2003 VA examination 
attributed 70 percent of the Veteran's lumbar spine 
symptomatology to his nonservice-connected disability and 30 
percent to his service-connected disability.  Although the 
Veteran admits that some of his low back symptomatology is 
due to his nonservice-connected disability, he maintains that 
the majority of his symptomatology is due to his service-
connected chronic muscular strain.  In light of the need for 
another examination, the examiner should also provide an 
opinion regarding the relative effects the service connected 
and nonservice-connected disabilities have on his low back 
symptomatology.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic 
examination to determine the nature and 
extent of the service-connected 
disability.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder, and a copy 
of this remand, must be made available to 
the physician for review of the case.  The 
complete examination findings, along with 
the complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

The examiner should note the exact 
measurements for lumbar forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any objective 
evidence of pain and provide an assessment 
of the degree of severity of any pain.

The examiner should specifically address 
whether there is localized tenderness, 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side or other 
abnormality of spinal contour; positive 
Goldthwaite's sign; abnormal mobility on 
forced motion, and/or guarding.  If 
guarding or muscle spasm is found, the 
examiner should indicate whether it is 
sufficiently severe to result in an 
abnormal gait.

If intervertebral disc syndrome is 
present, the examiner should comment on 
whether it is mild, moderate, severe, or 
pronounced, and upon the existence, and 
frequency, of any incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed 
by a physician and treatment by a 
physician); specifically, whether, over 
the last 12- month period, the Veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.

In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any excursion 
of motion accompanied by pain.  To the 
extent possible, the functional impairment 
due to incoordination, weakened movement 
and excess fatigability should be assessed 
in terms of additional degrees of 
limitation of motion.  The examiner should 
also express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran describes 
flare-ups), and if feasible, express this 
in terms of additional degrees of 
limitation of motion.

In rendering an opinion, the examiner 
should identify the extent of disability 
attributable to chronic muscular strain 
and to the degenerative disc disease of 
the lumbar spine.  A complete rationale 
for all opinions must be provided.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Leonard J. Vecchiollo 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

